DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 9,655,761 B2)(Joseph) and Stein et al. (US 2010/0155446 A1)(Stein).
Regarding claim 1, Joseph discloses a waist-worn member (Fig. 4A) provided so as to be worn on a waist of a user and including a first worn part and a second worn part (306/308), and a tightening unit (Fig. 6A) provided on the waist-worn member and configured to adjust a circumferential length of the waist-worn member when the waist-worn member is worn on the waist of the user, wherein the tightening unit includes a cable member (362/363) configured to connect the first worn part and the second worn part, a hooking part (Fig. 6A noting the cable redirecting portion and the instances of 368 and 328) configured to movably support the cable member passing therethrough, an adjustment part (360) configured to wind the cable member and adjust the circumferential length of the waist-worn member by selectively unwinding at least a part 
Joseph does not specifically disclose the device is an infant carrier.
Stein teaches the ability to have a baby carrier including a waist support portion including a back support portion (90), whereby the back support portion to distribute the weight of a child and to reduce back strain and fatigue.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Joseph and include a baby carrying portion because such a change would allow the device to help to support a baby and also prevent discomfort and back strain of a baby carrying device that otherwise would lack a lumbar support or lower back supporting portion.
Regarding claim 2, modified Joseph discloses the hooking part includes a first hooking arrangement (368) disposed on the waist-worn member so that the cable member passes through the first hooking arrangement, and a guide part (G1/G3, Shown below in Annotated Fig. 6B) disposed to face the first hooking arrangement so that the cable member passes through the guide part.

    PNG
    media_image1.png
    360
    495
    media_image1.png
    Greyscale

Regarding claim 3, modified Joseph discloses the guide part includes an end-side cable guide (G1) provided at one end (noting the end of one of the worn part near the center of the device) of at least one of the first worn part and the second worn part so that the cable member (C) passes through the end-side cable guide (G1), and the cable member configured to extend from the adjustment part and pass through the end-side cable guide and the first hooking arrangement (in view of Annotated Fig. 6B and Fig. 6A). 
Regarding claim 4, modified Joseph discloses the guide part further includes an intermediate cable guide (G3) provided on the waist-worn member and disposed between the end-side cable guide and the adjustment part so that the cable member passes through the intermediate cable guide. 
Regarding claim 5, Joseph further discloses the hooking part includes a second hooking arrangement (Fig. 6A noting the instances of the structure of Fig. 6B) disposed opposite to the first hooking arrangement so that the cable member passes through the second hooking arrangement, and the cable member extends from the adjustment part 
Regarding claim 6, modified Joseph discloses plurality of rings (368, noting the structure of 368 appears similar to the structure of the present invention that is described as a ring).
To the degree that it is not clear that the distance between outermost rings among the plurality of rings is set to be smaller than an average width of the waist-worn member such a change would have been obvious to one having ordinary skill in the art as such a change would require a mere change in size of a component. I.e. making the worn part wider, or making the distance between the outer most rings smaller. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 7, modified Joseph discloses a length selection unit (noting hook and loop material at 356, whereby hook and loop material allows for connection in at different lengths) provided on the waist-worn member and configured to adjust the circumferential length of the waist-worn member, wherein the length selection unit is disposed so as not to overlap with the cable member (material 356 is located at ends of the device).
Regarding claim 8, modified Joseph discloses the adjustment (360, noted as one a reel of Boa Technology) part is configured to wind the cable member by being rotated in one direction, and further comprising, a stopper (to the degree that the locking mechanism as described is considered a stopper) provided inside the adjustment part 
Regarding claim 9, modified Joseph discloses the waist support portion (380) is formed in a shape of a slit into which at least a part of the waist-worn member is inserted. (Fig. 4A).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734